TRE       ATTORSE~         GESERAL
                             OF   ‘IL‘ESAS


                                     Nay 15,         1987




Bonorable  John D. Hughes                    Opinion    No.   J&i-699
Hood County Attorney
Room 6, County Courthouse                    Re:  Whether a county clerk is required
Granbury,  Texas  76040                      co notify   nondeveloper    owners of land
                                             in a subdivision     of a developer's   re-
                                             quest to revise   a subdivision   plat

Dear Mr. Hughes:

       Article      6626e. V.T.C.S.,       provides    for the revision        by devriopers
of subdivision        plats   subject     co the subdivision       controls     of the county
and filed      for record with the county clerk.                 See art.     6626e, §l; cf.
Attorney     General      Opinion    JM-365 (1985).         Section    3 or article       6626e
provides     that the county commissioners            court shall permit the revision
if it is shown either            that the revision         will   nor. interfere     with the
established       rights    of any owner of a part of the subdivided                  land or,
if   the revision        will    interfere     with such owners'          rights,    that   the
owners have agreed to the revision.                 Section     2 of the act provides       for
notice   of thk proposed        revision     by general     publication      and by specific
notice   to the nondeveloper           owners of the subdivided         land.

       You ask two questions           about   the notice      provisions    of article
6626e.     Your first    question     is whether section        2 requires    the county
to send notice     to nondeveloper        owners of part of the subdivided         tract
or whether     the county       clerk    may require       the developer       to notify
nondeveloper     owners.      Your second        question    relates      to iarge   sub-
divisions    which have been platted          in smaller     units.     You ask whdchsr
all nondrveioper      owners in the subdivision          must be notified     or whether
notice    may be sent only to those nondeveloper               owners of land in the
unit of the subdivision        that is subject       to revision.

      Section    2 of article      6626e provides:

                  (a)  After  the application        is filed     with   the
             commissioners     court,     the   court     shall    cause   a
             notice   of the application      to be printed     in d news-
             paper of general     circulation      in the county.        The
             notice   must include     a statement      of the time and
             place at which the commissioners          court    will    meet




                                        p.    3239
Honorable     John D. Hughes - Page               2          (JM-699)




               to consider    the application    and                to     hear   protests
               to the revision    of the subdivision                     plat.

                  (b)   The notice           musr be published       at   least
              three   times within            the period   beginning    on the
              30th day axLending             on the seventh    day before    the
              date of the meeting.

                   (c)    If ali     or part of the subdivided      tract has
              been     sold   to     nondeveloper     owners,  notice    shall
              also     be given       to each owner,     at his address       on
              said tract.      by     certifieu   mail or registered     nail,
              return receipt         requested.    (Emphasis added).

Resolution   of your first   question                    depends on whether   subsection    (c)
was intented    to place   a duty on                    the comissionrrs    court   to notify
nondeveloper   owners.

        Statutory         construction        depends on a determination             of legislative
intent.       The     language      of   a  statute    is   the   primary    guide    in determining
legislative          intent.        The language        and syntax        of section      2 indicate
that     the legislature              intended      that    the county        commissioners       court
notify     nondeveloper           owners of       proposed       subdivision      revisions.        Sub-
section       (a)      of    section       2 refers       to    the   commissioners        court     and
expressly       requires         “the    court”     to cause notice          to be printed.111          a
newspaper of general               circulation       in the county.         Subsection     (c) scaces
that     “notice        shall      also    be given       to each owner.          . . .”      Although
subsection         (c)     does not refer         expressly       to the commissioners           court,
the use of the word “also”                    indicates      that subsection         (c)  imposes an
additional        notice      responsibility         on the county coolmissioners            court.

       You also     ask whether all nondeveloper                 owners in the subdivision
must be notified            or whether         the county       may limit        notice     to non-
developer       owners    of land        in the unit        of    the subdivision           chat     is
subject     to revision.          If one subdivision           plat     could be divided         into
smaller    unirs    for purposes         of determining       which landowners          to notify,
a core     purpose      of the notice          requirements       would be violated.             Sub-
section     (c)   of section        2 states      that “[ilf       all    or part of the sub-
divided     tract   hds been sold to nondeveloper                 owners,     notice    shall    also
be given       to each owner.          . . .”      (Emphasis      added).        This   subsection
refers    to “each” nondeveloper             owner of land in the “subdivided                tract;”
it does not limit          notice     to owners in some smaller              “affected     portion”
of the subdivision.             Nor does it limit         notice       to owners ,in cbe “aub-
division     plac.”      Even if one subdivision            is platred        in various      units,
it remains one subdivision.                  Consequently,       the legislature         must have
intended      that     the    county       notify     all  nondeveloper           owners     in    the
subdivision       of proposed        revisions      in the subdivision           plat,    including
revisions      in any smaller        unit plat of the subdivision.




                                             p.       3240
Honorable    John D. Hughes - Page          3    (JM-699)




                                       SUMMARY

                    Subsection     (c) of section        2 of article     66260,
             V.T.C.S.,     places     the duty on the county             commir-
             sioners   court to notify        all nondeveloper        owners of
             all   or part of a subdivided             tract    of a proposed
             revision      of    the     subdivision        plats     including
             revisions     in auy smalier         unit    plat    of the rub-
             division,    filed    for record with the county clerk.




                                                   -JIM       MAT-T    0 X
                                                     Attorney  General of Texas

JACK HIGHTOWRR
First Assistant Attorney         General

MARY KELLER
Executive Assistant       Attorney     General

JUDGE ZOLLIE STRARLEY
Special Assistant Attorney           General

RICK GILPIN
Chairman, Opinion      Committee

Prepared    by Jennifer   Riggs
Assistant    Attorney   General




                                       p.   3241